Citation Nr: 0332031	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




REMAND

The veteran had active military service from October 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied a claim for a rating 
higher than 30 percent for PTSD.  After a notice of 
disagreement was filed, a May 2002 decision by a Decision 
Review Officer granted a 50 percent rating.

At an April 2002 VA examination, the veteran reported 
receiving regular treatment at the VA Medical Center in 
Northport and at the Babylon Vet Center.  However, the latest 
medical records in the file from either of those facilities 
are dated in April 2000.  The veteran's complete VA file must 
be obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

After obtaining these records, the veteran should be 
scheduled for another VA psychiatric examination to determine 
whether there has been any change in his occupational status.  
At the last examination in April 2002, it was noted that his 
supervisor had suggested he consider early retirement due to 
increasing difficulties with co-workers.  It is not known at 
this time whether the veteran continues to remain employed or 
whether he has left his job.

The Board will also remand this claim to ensure full and 
complete compliance with the duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The U.S. Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, although the Department's regulation implementing the 
VCAA, 38 C.F.R. § 3.159, was provided to the veteran in the 
statement of the case, he has never been given a letter 
specifically telling him what is needed to substantiate this 
claim, what his responsibilities are with respect to the 
claim, and whether VA will assist him in any manner.  
38 U.S.C.A. § 5103 (West 2002).

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim.  See Quartuccio, supra.  

Any notice given, or action taken 
thereafter, must comply with 38 U.S.C.A. 
§ 5103 (West 2002) and the holdings of 
Disabled Am. Veterans, et. al. v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
Am., et. al. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir., 
September 22, 2003), as well as any other 
controlling guidance provided after the 
issuance of this Board decision.  

2.  Obtain the veteran's medical records 
from the VA facility in Northport and the 
Babylon Vet Center for all psychiatric 
outpatient treatment and hospitalization 
since April 2000.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the above medical 
records, to the extent they are 
available, schedule the veteran for a VA 
psychiatric examination.  Provide the 
claims file to the examiner for review 
prior to the examination.

The purpose of the examination is to 
assess the current severity of the 
veteran's PTSD.  Any and all necessary 
tests should be performed, and a Global 
Assessment of Functioning (GAF) score 
should be assigned.  The examiner should 
specifically provide information as to 
the veteran's employment status and the 
effect of his PTSD symptoms on his 
employability.

4.  After ensuring the VA examination 
report is adequate and any other 
necessary development has been completed, 
readjudicate the claim.  If any such 
action does not fully resolve the claim, 
issue the veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further 
notified.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.   The appellant's cooperation in 
VA's efforts is critical.  

This claim must be afforded expeditious treatment.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

